Exhibit 10.22

LIBERTY MEDIA INTERNATIONAL, INC.

TRANSITIONAL STOCK ADJUSTMENT PLAN

ARTICLE I

PURPOSE OF PLAN

The purpose of the Plan is to provide for the supplemental grant of both stock
options to purchase the common stock of Liberty Media International, Inc. (the
“Company”) and of restricted shares of the Company’s common stock to holders of
certain outstanding options, stock appreciation rights and restricted shares
issued under certain stock-based plans administered by Liberty Media Corporation
(“LMC”) in connection with adjustments made to outstanding LMC stock incentive
awards and restricted shares of LMC common stock as a result of the spin off of
the Company from LMC.

ARTICLE II

DEFINITIONS

2.1 Definitions. For purposes of the Plan, the following terms shall have the
meanings below stated.

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately after such transaction, (ii) any merger,
consolidation or binding share exchange to which the Company is a party as a
result of which the Persons who are common stockholders of the Company
immediately prior thereto have less than a majority of the combined voting power
of the outstanding capital stock of the Company ordinarily (and apart from the
rights accruing under special circumstances) having the right to vote in the
election of directors immediately following such merger, consolidation or
binding share exchange, (iii) the adoption of any plan or proposal for the
liquidation or dissolution of the Company, or (iv) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company.

“Board” means the Board of Directors of the Company.



--------------------------------------------------------------------------------

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.

“Committee” means the committee of the Board appointed to administer this Plan
pursuant to Article VII.

“Common Stock” each or any (as the context may require) series of the Company’s
common stock.

“Company” means Liberty Media International, Inc., a Delaware corporation, and
any successor thereto.

“Control Purchase” means any transaction (or series of related transactions) in
which (1) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company) shall purchase any Common Stock of the Company
(or securities convertible into Common Stock of the Company) for cash,
securities or any other consideration pursuant to a tender offer or exchange
offer, without the prior consent of the Board, or (2) any person (as such term
is so defined), corporation or other entity (other than the Company, any
Subsidiary of the Company, any employee benefit plan sponsored by the Company or
any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President and
each of the directors of the Company as of the Distribution Date, and (b) the
respective family members, estates and heirs of each of the Persons referred to
in clause (a) above and any trust or other investment vehicle for the primary
benefit of any of such Persons or their respective family members or heirs. As
used with respect to any Person, the term “family member” means the spouse,
siblings and lineal descendants of such Person.

“Distribution” means the distribution by LMC to the holders of LMC Common Stock
of all of the outstanding shares of Common Stock.

“Distribution Date” means the date on which the Distribution occurs.

 

-2-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” of a share of any series of Common Stock on any day means
the last sale price (or, if no last sale price is reported, the average of the
high bid and low asked prices) for a share of such series of Common Stock on
such day (or, if such day is not a trading day, on the next preceding trading
day) as reported on the consolidated transaction reporting system for the
principal national securities exchange on which shares of such series of Common
Stock are listed on such day or if such shares are not then listed on a national
securities exchange, then as reported on Nasdaq. If for any day the Fair Market
Value of a share of the applicable series of Common Stock is not determinable by
any of the foregoing means, then the Fair Market Value for such day shall be
determined in good faith by the Committee on the basis of such quotations and
other considerations as the Committee deems appropriate.

“Incentive Plan” means the Liberty Media Corporation 2000 Incentive Plan (As
Amended and Restated Effective April 19, 2004) and any other stock option or
incentive plan assumed by LMC pursuant to which any Participant holds an
outstanding LMC Award as of the Record Date. Depending on the context,
“Incentive Plan” shall mean all of such plans or a particular one of such plans.

“LMC” means Liberty Media Corporation, a Delaware corporation.

“LMC Award” means (1) an unexercised and unexpired option to purchase LMC Common
Stock, (2) an LMC SAR or (3) an unvested award of restricted shares of LMC
Common Stock.

“LMC Committee” means the Incentive Plan Committee of the Board of Directors of
LMC.

“LMC Common Stock” means each or any (as the context may require) series of
LMC’s common stock.

“LMC Corporate Holder” means an individual who, immediately following the
Distribution Date, is (1) an LMC employee who is employed in a department of LMC
that provides or is expected to provide services to the Company pursuant to that
certain facilities and services agreement entered into between the Company and
LMC in connection with the Distribution, or (2) a member of the Board of
Directors of LMC.

“LMI Holder” means an individual who, immediately following the Distribution
Date, is an employee of the Company or its wholly owned subsidiary, Liberty
Media International Holdings, LLC.

“LMC SAR” means a stock appreciation right with respect to any series of LMC
Common Stock.

“Option” means an option to purchase Common Stock, granted by the Company to a
Participant pursuant to Section 6.1 of the Plan.

 

-3-



--------------------------------------------------------------------------------

“Participant” means a person who is an LMC Corporate Holder or an LMI Holder and
who, as of the Record Date, holds an outstanding LMC Award.

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

“Plan” means the Liberty Media International, Inc. Transitional Stock Adjustment
Plan, as set forth herein and as from time to time amended.

“Record Date” means 5:00 p.m., New York City time, on June 1, 2004.

“Restricted Stock Award” means an award of restricted shares of Common Stock,
granted by the Company to a Participant pursuant to Section 5.1.

“Stock Incentives” refers collectively to Restricted Stock Awards and Options.

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

ARTICLE III

RESERVATION OF SHARES

The aggregate number of shares of Common Stock which may be issued under this
Plan shall not exceed 3,700,000 shares, subject to adjustment as hereinafter
provided. Any part of such 3,700,000 shares may be issued pursuant to Restricted
Stock Awards. The shares of Common Stock which may be granted pursuant to Stock
Incentives will consist of either authorized but unissued shares of Common Stock
or shares of Common Stock which have been issued and reacquired by the Company,
including shares purchased in the open market. The total number of shares
authorized under this Plan shall be subject to increase or decrease in order to
give effect to the adjustment provision of Section 9.3 and to give effect to any
amendment adopted as provided in Section 8.1.

ARTICLE IV

PARTICIPATION IN PLAN

4.1 Eligibility to Receive Stock Incentives. Stock Incentives under this Plan
may be granted only to persons who are Participants.

4.2 Participation Not Guarantee of Employment. Nothing in this Plan or in the
instrument evidencing the grant of a Stock Incentive shall in any manner be
construed to limit in any way the right of the Company, LMC or any of their
respective Subsidiaries to terminate a Participant’s employment at any time,
without regard to the effect of such termination on any rights such Participant
would otherwise have under the Plan or any Incentive Plan, or give any right to
such a Participant to remain employed by the Company, LMC or any of their
respective Subsidiaries in any particular position or at any particular rate of
compensation.

 

-4-



--------------------------------------------------------------------------------

ARTICLE V

STOCK AWARDS

5.1 Grant of Restricted Stock Awards.

(a) Grant. Restricted Stock Award(s) shall be granted to each Participant who,
as of the Record Date, holds an outstanding LMC Award(s) consisting of unvested
restricted shares of LMC Common Stock.

(b) Award of Shares. Each Restricted Stock Award shall be for the same series of
Common Stock as the corresponding award of restricted shares of LMC Common Stock
to which such Restricted Stock Award relates. The number of shares of Common
Stock covered by a Restricted Stock Award shall be 0.05 shares of Common Stock
for each share of LMC Common Stock under the corresponding award of restricted
shares of LMC Common Stock which such Restricted Stock Award replaces; provided,
however, no fractional shares of Common Stock shall be awarded under a
Restricted Stock Award, and, if the foregoing adjustment results in any
fractional shares, LMC will deliver cash in lieu of such fractional share
interest to the applicable Participant in the same manner as cash in lieu of
fractional share interests is paid to record holders of LMC Common Stock in the
Distribution. Each Restricted Stock Award and the restricted shares of Common
Stock issued thereunder shall continue to be subject to all the terms and
conditions of the applicable Incentive Plan and associated instrument under
which the corresponding award of restricted shares of LMC Common Stock was made
and any such terms, conditions and restrictions as may be determined to be
appropriate by the Committee.

(c) Lapse of Restrictions. The restrictions on each Restricted Stock Award shall
lapse in accordance with the terms and conditions of the applicable Incentive
Plan and associated instrument under which the corresponding award of restricted
shares of LMC Common Stock was made; provided, however, that a Participant’s
employment or service with the Company, LMC or any of their respective
Subsidiaries shall be deemed to be employment or service with the Company and
LMC for all purposes under a Restricted Stock Award.

(d) Award Documentation. Restricted Stock Awards shall be evidenced in such form
as the Committee shall approve and contain such terms and conditions as shall be
contained therein or incorporated by way of reference to the Incentive Plan or
any associated instrument governing the corresponding award of restricted shares
of LMC Common Stock, which need not be the same for all Restricted Stock Awards.

 

-5-



--------------------------------------------------------------------------------

(e) Rights with Respect to Shares. No Participant who is granted a Restricted
Stock Award shall have any rights as a stockholder by virtue of such grant until
shares are actually issued or delivered to the Participant.

ARTICLE VI

OPTIONS

6.1 Grant of Options.

(a) Grant. Option(s) shall be granted to each Participant who, as of the Record
Date, holds an outstanding LMC Award(s) consisting of an option to purchase
shares of LMC Common Stock or an LMC SAR. Except as otherwise provided in this
Plan, each Option shall continue to be subject to all the terms and conditions
of the applicable Incentive Plan and associated instrument under which the
corresponding option to purchase LMC Common Stock or LMC SAR (to the extent such
terms and conditions would be applicable to the grant of an Option) was made and
any such terms, conditions and restrictions as may be determined to be
appropriate by the Committee.

(b) Option Shares. Each Option shall be for the same series of Common Stock as
the corresponding option for LMC Common Stock or LMC SAR to which such Option
relates. The number of shares of Common Stock exercisable under an Option shall
be the number of shares of Common Stock that a Participant would have received
in the Distribution if the applicable option for LMC Common Stock had been
exercised immediately prior to the Record Date or, in the case of an LMC SAR,
the number of shares of Common Stock equal to .05 times the aggregate number of
shares of LMC Common Stock subject to such LMC SAR immediately prior to the
Record Date; provided, however, no fractional shares of Common Stock shall be
awarded under an Option, and, if the conversion of an option to purchase shares
of LMC Common Stock or an LMC SAR into an Option results in any fractional
shares, the number of shares of Common Stock to be exercisable under an Option
shall be rounded up to the nearest whole number of shares.

(c) Option Price. The purchase price per share of Common Stock under each Option
shall be established by the LMC Committee. The Option price shall be subject to
adjustment in accordance with the provisions of Section 9.3 hereof.

(d) Option Documentation. Options shall be evidenced in such form as the
Committee shall approve and contain such terms and conditions as shall be
contained therein or incorporated by way of reference to the Incentive Plan or
any associated instrument governing the corresponding option to purchase LMC
Common Stock or LMC SAR (to the extent such terms and conditions would be
applicable to the grant of an Option), which need not be the same for all
Options.

 

-6-



--------------------------------------------------------------------------------

6.2 Exercise and/or Termination of Options.

(a) Terms of Option. Options granted under this Plan may be exercised at the
same time and in the same manner as the corresponding option to purchase LMC
Common Stock or LMC SAR (to the extent applicable to the grant of an Option).
Options granted under this Plan shall expire at the same time and in the same
manner as the corresponding option to purchase LMC Common Stock or LMC SAR (to
the extent applicable to the grant of an Option), as provided in the applicable
Incentive Plan and any associated instrument governing such option to purchase
LMC Common Stock or LMC SAR; provided, however, that a Participant’s employment
or service with the Company, LMC or any of their respective Subsidiaries shall
be deemed to be employment or service with the Company and LMC for all purposes
under an Option.

(b) Payment on Exercise. No shares of Common Stock shall be issued on the
exercise of an Option unless paid for in full at the time of purchase. Payment
for shares of Common Stock purchased upon the exercise of an Option and any
amounts required under Section 9.4 shall be determined by the Committee and may
consist of (i) cash, (ii) check, (iii) promissory note (subject to applicable
law), (iv) whole shares of any series of Common Stock, (v) the withholding of
shares of the applicable series of Common Stock issuable upon such exercise of
the Option, (vi) the delivery, together with a properly executed exercise
notice, of irrevocable instructions to a broker to deliver promptly to the
Company the amount of sale or loan proceeds required to pay the purchase price,
or (vii) any combination of the foregoing methods of payment, or such other
consideration and method of payment as may be permitted for the issuance of
shares under the Delaware General Corporation Law. The permitted method or
methods of payment of the amounts payable upon exercise of an Option, if other
than in cash, shall be set forth in the applicable Option agreement and may be
subject to such conditions as the Committee deems appropriate.

(c) Value of Shares. Unless otherwise determined by the Committee and provided
in the applicable Option agreement, shares of any series of Common Stock
delivered in payment of all or any part of the amounts payable in connection
with the exercise of an Option, and shares of any series of Common Stock
withheld for such payment, shall be valued for such purpose at their Fair Market
Value as of the exercise date.

(d) Issuance of Shares. The Company shall effect the transfer of the shares of
Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 9.4, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Option agreement,
(i) no Participant or other person exercising an Option shall have any of the
rights of a stockholder of the Company with respect to shares of Common Stock
subject to an Option granted under the Plan until due exercise and full payment
has been made, and (ii) no adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date of such due exercise and
full payment.

 

-7-



--------------------------------------------------------------------------------

ARTICLE VII

ADMINISTRATION OF PLAN

7.1 The Committee. This Plan shall be administered solely by the Compensation
Committee of the Board or such other committee of the Board as the Board shall
designate to administer the Plan. A majority of the Committee shall constitute a
quorum thereof and the actions of a majority of the Committee at a meeting at
which a quorum is present, or actions unanimously approved in writing by all
members of the Committee, shall be the actions of the Committee. Vacancies
occurring on the Committee shall be filled by the Board. The Committee shall
have full and final authority to interpret this Plan and any instruments
evidencing Stock Incentives granted hereunder, to prescribe, amend and rescind
rules and regulations, if any, relating to this Plan and to make all
determinations necessary or advisable for the administration of this Plan. The
Committee’s determination in all matters referred to herein shall be conclusive
and binding for all purposes and upon all persons including, but without
limitation, the Company, LMC, the shareholders of the Company, the shareholders
of LMC, the Committee and each of the members thereof, and the Participants, and
their respective successors in interest. The Committee may delegate any of its
rights, powers and duties to any one or more of its members, or to any other
person, by written action as provided herein, acknowledged in writing by the
delegate or delegates, except that the Committee may not delegate to any person
the authority to grant Stock Incentives to, or take other action with respect
to, Participants who are subject to Section 16 of the Exchange Act. Such
delegation may include, without limitation, the power to execute any documents
on behalf of the Committee.

7.2 Liability of Committee. No member of the Committee shall be liable for any
action or determination made or taken by him or the Committee in good faith with
respect to the Plan. The Committee shall have the power to engage outside
consultants, auditors or other professionals to assist in the fulfillment of the
Committee’s duties under this Plan at the Company’s expense.

7.3 Determinations of the Committee. The Committee may, in its sole discretion,
waive any provisions of any Stock Incentive, provided such waiver is not
inconsistent with the terms of the applicable Incentive Plan, any associated
instrument or this Plan as then in effect.

ARTICLE VIII

AMENDMENT AND TERMINATION OF PLAN

8.1 Amendment, Modification, Suspension or Termination. The Board may from time
to time amend, modify, suspend or terminate the Plan for the purpose of meeting
or addressing any changes in legal requirements or for any other purpose
permitted by law except that (i) no amendment or alteration that would impair
the rights of any Participant under any Stock Incentive awarded to such
Participant shall be made without such Participant’s consent and (ii) no
amendment or alteration shall be effective prior to approval by the Company’s
shareholders to the extent such approval is then required pursuant to applicable
legal requirements or the applicable requirements of the securities exchange on
which the Company’s Common Stock is listed. With the consent of the Participant
and subject to the terms and conditions of the Plan, the Committee may amend
outstanding Stock Incentive agreements with any Participant, including any
amendment which would (i) accelerate the time or times at which the Stock
Incentive may be exercised and/or (ii) extend the scheduled expiration date of
the Stock Incentive.

 

-8-



--------------------------------------------------------------------------------

8.2 Termination. The Board may at any time terminate this Plan as of any date
specified in a resolution adopted by the Board. If not earlier terminated, this
Plan shall terminate on the last date that any Option granted hereunder may be
exercised or any restriction applicable to a Restricted Stock Award granted
hereunder has lapsed, whichever occurs later.

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1 Exclusion from Pension and Profit-Sharing Computation. By acceptance of a
Stock Incentive, unless otherwise provided in the applicable Stock Incentive
agreement, each Participant shall be deemed to have agreed that such Stock
Incentive is special incentive compensation that will not be taken into account,
in any manner, as salary, compensation or bonus in determining the amount of any
payment under any pension, retirement or other employee benefit plan, program or
policy of the Company or any Subsidiary of the Company. In addition, each
beneficiary of a deceased Participant shall be deemed to have agreed that such
Stock Incentive will not affect the amount of any life insurance coverage, if
any, provided by the Company on the life of the Participant which is payable to
such beneficiary under any life insurance plan covering employees of the Company
or any Subsidiary of the Company.

9.2 Government and Other Regulations. The obligation of the Company with respect
to Stock Incentives shall be subject to all applicable laws, rules and
regulations and such approvals by any governmental agencies as may be required,
including the effectiveness of any registration statement required under the
Securities Act of 1933, and the rules and regulations of any securities exchange
or association on which the Common Stock may be listed or quoted. For so long as
any series of Common Stock is registered under the Exchange Act, the Company
shall use its reasonable efforts to comply with any legal requirements (i) to
maintain a registration statement in effect under the Securities Act of 1933
with respect to all shares of the applicable series of Common Stock that may be
issued to Participants under the Plan and (ii) to file in a timely manner all
reports required to be filed by it under the Exchange Act.

 

-9-



--------------------------------------------------------------------------------

9.3 Adjustments.

(a) If the Company subdivides its outstanding shares of any series of Common
Stock into a greater number of shares of such series of Common Stock (by stock
dividend, stock split, reclassification, or otherwise) or combines its
outstanding shares of any series of Common Stock into a smaller number of shares
of such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Committee determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase such series of Common Stock or other similar corporate event (including
mergers or consolidations other than those which constitute Approved
Transactions, adjustments with respect to which shall be governed by
Section 9.3(b)) affects any series of Common Stock so that an adjustment is
required to preserve the benefits or potential benefits intended to be made
available under the Plan, then the Committee, in its sole discretion and in such
manner as the Committee may deem equitable and appropriate, may make such
adjustments to any or all of (i) the number and kind of shares of stock subject
to outstanding Stock Incentives, and (ii) the purchase or exercise price with
respect to any of the foregoing, provided, however, that the number of shares
subject to any Stock Incentive shall always be a whole number. Notwithstanding
the foregoing, if all shares of any series of Common Stock are redeemed, then
each outstanding Stock Incentive shall be adjusted to substitute for the shares
of such series of Common Stock subject thereto the kind and amount of cash,
securities or other assets issued or paid in the redemption of the equivalent
number of shares of such series of Common Stock and otherwise the terms of such
Stock Incentive, including, in the case of Options or similar rights, the
aggregate exercise price, shall remain constant before and after the
substitution (unless otherwise determined by the Committee and provided in the
applicable Stock Incentive agreement). The Committee may, if deemed appropriate,
provide for a cash payment of a Stock Incentive to a Participant in connection
with any adjustment made pursuant to this Section 9.3(a).

(b) Approved Transactions; Board Change; Control Purchase. In the event of any
Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or restriction
period in any Stock Incentive agreement or in the Plan, unless the applicable
Stock Incentive agreement provides otherwise: (i) in the case of an Option, each
such outstanding Option granted under the Plan shall become exercisable in full
in respect of the aggregate number of shares covered thereby; and (ii) in the
case of Common Stock awarded under a Restricted Stock Award, any restriction
period applicable to each such Common Stock shall be deemed to have expired and
all such Common Stock shall become vested. Notwithstanding the foregoing, unless
otherwise provided in the applicable Stock Incentive agreement, the Committee
may, in its discretion, determine that any or all outstanding Stock Incentives
of any or all types granted pursuant to the Plan will not vest or become
exercisable on an accelerated basis in connection with an Approved Transaction
if effective provision has been made for the taking of such action which, in the
opinion of the Committee, is equitable and appropriate to substitute a new Stock
Incentive or to assume such Stock Incentive and to make such new or assumed
Stock Incentive, as nearly as may be practicable, equivalent to the old Stock
Incentive (before giving effect to any acceleration of the vesting or
exercisability thereof), taking into account, to the extent applicable, the kind
and amount of securities, cash or other assets into or for which the applicable
series of Common Stock may be changed, converted or exchanged in connection with
the Approved Transaction.

 

-10-



--------------------------------------------------------------------------------

9.4 Withholding of Taxes. The Company’s obligation to deliver shares of Common
Stock or pay cash in respect of any Stock Incentives under the Plan shall be
subject to applicable federal, state and local tax withholding requirements.
Federal, state and local withholding tax due upon the exercise of any Option or
upon the vesting of, or expiration of restrictions with respect to Common Stock
granted under Restricted Stock Awards, may, in the discretion of the Committee,
be paid in shares of the applicable series of Common Stock already owned by the
Participant or through the withholding of shares otherwise issuable to such
Participant, upon such terms and conditions (including the conditions referenced
in Section 6.2) as the Committee shall determine. If the Participant shall fail
to pay, or make arrangements satisfactory to the Committee for the payment of,
all such federal, state and local taxes required to be withheld with respect to
a Stock Incentive, then the Company shall, to the extent permitted by law, have
the right to deduct from any payment of any kind otherwise due to such
Participant an amount equal to any federal, state or local taxes of any kind
required to be withheld with respect to such Stock Incentive.

9.5 Restrictions on Benefit. Notwithstanding any provision of this Plan to the
contrary, the provisions of any Incentive Plan concerning restrictions on
benefits (in order to avoid excise taxes on the Participant under Section 4999
of the Code or the disallowance of a deduction to the Company pursuant to
Section 280G of the Code) are specifically incorporated by this reference.

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this document has been executed effective as of the Record
Date.

 

LIBERTY MEDIA INTERNATIONAL, INC. By:  

LOGO [g71211ex10_22pg012.jpg]

 

Elizabeth M. Markowski

Name:   Elizabeth M. Markowski Title:   Senior Vice President

 

-12-